DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 15/885,809 filed on August 23, 2021.  Claims 1 to 20 are currently pending with the application.

Claim Objections
Claims 1, 11, and 20 are objected to because of the following informalities:  Claims 1, 11, and 20 include the limitation “each template” in lines 3, 5, and 6, respectively.  In order to maintain consistency in the claim terminology throughout the claims, Examiner suggests to modify the language as “each template of the plurality of templates”, or similar.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation “the associated field names included in the set of rules” in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the set of rules” in line 13, and line 4 at page 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “reassigns at least one associated field name of the associated field names to at least one field value of the set of field values” in line 17.  This limitation is not clear, since it does not require the reassignment to be performed to a different field value, and therefore, based on the broadest reasonable interpretation, the limitation could be interpreted as reassigning a same field name to any of the field values, including multiple field values, reassigning the field name to the same field value, or reassigning the field name to a different field value, therefore, renders the claim indefinite.
Claim 1 recites the limitation “the rule” in line 6 at page 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 and 3 recite the limitation “the set of rules for parsing fields from log files included in the updated particular template”, in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the delimiters included in the particular template for segmenting the set of data items into ordered sets of data chunks” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “a post-processing rule for extracting the at least one field value corresponding to the at least one reassigned associated field name during the search query” in 
Claim 10 recites the limitation “the set of rules” in line 2.  It is not clear which “set of rules” the language is referring to, thereby rendering the claim indefinite.
Claim 10 recites the limitation “an associated field name” in line 4.  It is not clear whether the “associated field name” refers to the same “at least one associated field name” recited in claim 1, line 17, or to a different “associated field name”, thereby rendering the claim indefinite.
Same rationale applies to claims 11 to 13, 16, 19, and 20, since they recite similar limitations, and to dependent claims 4, 5, 7 to 9, 14, 15, 17, and 18, since they inherit the same deficiencies by virtue of their dependency on claims 1 and 11.

Allowable Subject Matter
Claims 1 to 20 are allowable over prior art, and would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
	The following is in response to Applicant’s arguments filed on August 23, 2021.  Applicant’s arguments have been carefully and respectfully considered.  In view of Applicant’s arguments, and claim amendments, rejections under 35 USC § 101 and 35 USC § 103 are hereby withdrawn.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169